UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1636


EMPIRIAN VILLAGE OF MARYLAND, LLC, d/b/a Franklin Park at Greenbelt
Station,

                    Plaintiff - Appellee,

             v.

SAMUEL OLEKANMA,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:18-cv-01298-TDC)


Submitted: October 18, 2018                                   Decided: October 22, 2018


Before GREGORY, Chief Judge, KEENAN, Circuit Judge, and HAMILTON, Senor
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Samuel I. Olekanma, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Appellant Samuel Olekanma was named as the defendant in a breach of contract

action filed in Maryland state court. After Olekanma removed the action to federal court,

the district court ordered him to show cause why removal was proper. Upon receiving

Olekanma’s response, the court remanded the case to state court. Olekanma now seeks to

appeal the district court’s remand order.

       We are obliged to consider sua sponte our jurisdiction to hear the appeal. See

United States v. Bullard, 645 F.3d 237, 246 (4th Cir. 2011). Because the district court’s

remand order is predicated on a lack of subject matter jurisdiction, see 28 U.S.C.

§ 1447(c) (2012), we conclude that the district court’s order is not reviewable by this

court. See 28 U.S.C. § 1447(d) (2012); Doe v. Blair, 819 F.3d 64, 67 (4th Cir. 2016); see

also E.D. ex rel. Darcy v. Pfizer, Inc., 722 F.3d 574, 579 (4th Cir. 2013) (recognizing that

§ 1447(d) prohibits review of all remand orders pursuant to § 1447(c) “regardless of

whether or not that order might be deemed erroneous by us” (brackets and internal

quotation marks omitted)).

       Accordingly, we dismiss the appeal for lack of subject matter jurisdiction. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               DISMISSED




                                             2